Title: To John Adams from Alexander Contee Hanson, 6 December 1792
From: Hanson, Alexander Contee
To: Adams, John



Sir,
Annapolis Decr. 6, 1792

I cannot flatter myself, that after the lapse of sixteen years, you can have any recollection of the man, who now addresses you.  In the year 1776, he had the pleasure of lodging with you, under the same roof, at Philadelphia; and he has often since reflected on the circumstance, with satisfaction—
I take the liberty of introducing to your notice Mr. Elie Valette, a young gentleman of real modesty and worth, whom the electors for this state of a President and Vice President have prevailed on to take charge of the certificate, by law directed to be transmitted to the President of the Senate of the United States.—I shall think myself obliged by any attentions, which you may be pleased to favour him with; and I beg leave to assure you, that I am, with profound veneration,
Your obedient servant
A C Hanson